Case 3:19-cv-00637-MAS-LHG Document 40-6 Filed 12/14/20 Page 1 of 7 PageID: 291




                                                                          E

                                                                          X

                                                                          H

                                                                           I

                                                                          B

                                                                           I

                                                                           T



                                                                          C


                             Exhibit “C”
Case 3:19-cv-00637-MAS-LHG Document 40-6 Filed 12/14/20 Page 2 of 7 PageID: 292




 STARK & STARK
 A Professional Corporation
 By: Craig S. Hilliard, Esq.
 Attorney ID #046541988
 993 Lenox Drive
 Lawrenceville, NJ 08648-2389
 Ph: (609) 895-7346
 Fax: (609) 895-7395
 chilliard@stark-stark.com
 Attorneys for Defendants, Bail Integrity Solutions, Inc. and Thomas Brian Shirah

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 MICROBILT CORPORATION,
                                                                 CIVIL ACTION NO.
                        Plaintiff,                           3:19-CV-00637 (MAS)(LHG)

 v.
                                                       REVISED NOTICE TO TAKE ORAL
 BAIL INTEGRITY SOLUTIONS, INC. and                      DEPOSITION OF MICROBILT
 THOMAS BRIAN SHIRAH in his individual                     CORPORATION UNDER
 capacity; ABC COMPANIES (1-10), JOHN                       FED.R.CIV.P. 30(b)(6)
 and JANE DOES (1-10),

                        Defendants.


 TO:    Jeffrey S. Jacobovitz, Esq.
        ARNALL GOLDEN GREGORY LLP
        1775 Pennsylvania Ave. NW, Ste. 1000
        Washington, D.C. 20006

        PLEASE TAKE NOTICE that in accordance with Rule 30(b)(6) of the Federal Rules of

 Civil Procedure, testimony will be taken by deposition upon oral examination before a person

 authorized to administer oaths on September 4, 2020, at 9:30 a.m., via Zoom virtual

 videoconference of plaintiff, Microbilt Corporation (“Microbilt”). Microbilt is requested to

 designate one or more persons to testify as to all facts known to it relating to the matters

 described in the attached Exhibit “A.” To the extent that Microbilt designates more than one

 person to testify on its behalf with respect to the matters listed in Exhibit “A,” it shall set forth
Case 3:19-cv-00637-MAS-LHG Document 40-6 Filed 12/14/20 Page 3 of 7 PageID: 293




 prior to the deposition, for each person designated, the matters on which the person will testify.

 The deposition will continue from day to day until completed.


                                              STARK & STARK
                                              A Professional Corporation


                                              BY:     /s/ Craig S. Hilliard
                                                     CRAIG S. HILLIARD, ESQ.

 Dated: August 26, 2020




                                                 2
 4831-6201-4921, v. 1
Case 3:19-cv-00637-MAS-LHG Document 40-6 Filed 12/14/20 Page 4 of 7 PageID: 294




                                           EXHIBIT A


  I.        DEFINITIONS

        Whenever the following words or phrases are used in these requests, they shall be
  deemed to mean the following:

          1.     The terms “Action” or “Complaint” refers to Microbilt Corporation v. Bail
  Integrity Solutions, Inc. et al, United States District Court, District of New Jersey, Civil
  Action No. 3:19-cv-00637 (MAS) (LHG).

         2.      The term “Microbilt” means Microbilt Corpoation and any subsidiaries or
  corporate affiliates, successors, assigns and each of its officers, directors, shareholders,
  employees, representatives, and agents.

          3.     The words “and” and “or” shall be construed conjunctively or disjunctively as
  is necessary to make the request inclusive rather than exclusive. Similarly, the past tense shall
  be construed to include the present tense, and vice versa, to make the request inclusive rather
  than exclusive. And, the singular shall be construed to include the plural, and vice versa, to
  make the request inclusive rather than exclusive.

         4.      The term “Bail Integrity” means Bail Integrity Solutions, Inc. and any
  subsidiaries or corporate affiliates, successors, assigns and each of its officers, directors,
  shareholders, employees, representatives, and agents.

          5.      The term “ communication” or “communications” means any oral, written or
  electronic transmission of information, opinion, belief, idea or statement including, but not
  limited to, information stored in cell phones, personal computers (laptops and/or desk tops) or
  portable electronic storage devices (e.g. zip drives, cruzers, portable USB drives, CD’ s,
  floppy disks, portable external hard drives), letters or correspondence, electronic mail,
  personal conversations, meetings, discussions, telephone conversations, telegrams, telecopies,
  telexes, seminars, conferences, messages, notes or memoranda.

          6.     The terms “document” or “documents” are defined to have the same meaning
  and be equal in scope to the usage of these terms in Federal Rule of Civil Procedure 34(a), as
  well as “writings” defined by Rule 1001(1) of the Federal Rules of Evidence, and shall
  include, without limitation, electronic or computerized data complications (such as e-mail),
  whether or not printed or displayed, and any preliminary versions, drafts or revisions thereof.
  A draft or non-identical copy is a separate document within the meaning of this term.
  Documents include, by way of example only, any memorandum, letter, envelope,
  correspondence, written communication, electronic mail, report, note, Post-It, message,
  telephone message, telephone log, diary, journal, appointment calendar, desk calendar, pocket
  calendar, Palm Pilot calendar or other similar handheld device or personal organizer, group
  schedule calendar, drawing, painting, accounting paper, minutes, working paper, financial
  report, accounting report, work papers, drafts, facsimile, report, contract, invoice, record or


                                                 3
 4831-6201-4921, v. 1
Case 3:19-cv-00637-MAS-LHG Document 40-6 Filed 12/14/20 Page 5 of 7 PageID: 295




  purchase or sale, chart, graph, index, directory, computer directory, computer disk, computer
  tape, or any other written, printed, typed, taped, filmed or graphic matter however produced or
  reproduced. Documents also include the file, folder tabs and labels appending to or containing
  any documents, as well as any metadata applicable to any documents.

            7.          The terms “each,” “any,” and “every” shall mean each and every and any and all.

            8.          The term “including” and “includes” means including but not limited to.

            9.          The term “individual” shall have the same meaning as the term “person.”

        10.       The term “ person” means, without limitation, any individual or natural person,
  corporation, partnership, limited partnership, joint venture, trade association, organization,
  governmental entity or agent, firm, association, proprietorship, or any other type of business or
  legal entity and any subsidiary or division.

        11.       The terms “You” , “Your” and/or “Plaintiff” shall mean MicroBilt Corporation,
  its employees, agents, servants, attorneys, consultants, experts, accountants, other
  professionals, partners, members, managers, managing partner(s) and all other persons or
  entities acting on its behalf.




                                                       4
 4831-6201-4921, v. 1
Case 3:19-cv-00637-MAS-LHG Document 40-6 Filed 12/14/20 Page 6 of 7 PageID: 296




  II.       TOPICS FOR DEPOSITION

            1.          Any investigation conducted by Microbilt, whether prior to or after the filing of
                        the Complaint, relating to the facts alleged in the Complaint, including but not
                        limited to: 1) communications with Bail Bond Technologies and The Sabre
                        Solution; and 2) the text message produced in discovery as MB 882.

            2.          Microbilt’s business structure and services platform, including the types of
                        customers of its Mobile Device Verification Software (MDVS) platform.

            3.          The development, use and enforcement of the “policies and procedures designed
                        to safeguard consumer data from unauthorized use or resale” as alleged in
                        paragraph 7 of the Complaint.

            4.          The “credentialing process” employed by Microbilt as alleged in paragraph 7
                        and elsewhere in the Complaint.

            5.          The development and capabilities of Microbilt’s MDVS platform.

            6.          Any issues Microbilt has encountered with misuse or unauthorized use of its
                        MDVS platform.

            7.          The development and use of the form of “User Agreement” identified in
                        paragraph 15 of the Complaint.

            8.          The development and use of the form of “Addendum” to the User Agreement
                        identified in paragraph 15 of the Complaint.

            9.          The development and use of the form of “Access Application” identified in
                        paragraph 18 of the Complaint.

            10.         The development and use of the form of “Letter of Intent” identified in
                        paragraph 21 of the Complaint.

            11.         Bail Integrity’s application for approval as an authorized user of the MDVS
                        platform.

            12.         The credentialing process undertaken by Microbilt to qualify Bail Integrity as an
                        authorized user of the MDVS platform.

            13.         The factual basis for Microbilt’s claims of breach of contract in the Complaint.

            14.         The factual basis for Microbilt’s claims of fraud in the Complaint.

            15.         Any communications between Microbilt and Joseph Cox or anyone employed by
                        or associated with Vice/Motherboard.


                                                        5
 4831-6201-4921, v. 1
Case 3:19-cv-00637-MAS-LHG Document 40-6 Filed 12/14/20 Page 7 of 7 PageID: 297




            16.         The identity of the “bounty hunter” alleged in paragraph 22 of the Complaint.

            17.         The factual basis for Microbilt’s allegation in paragraph 22 of the Complaint that
                        the bounty hunter was “affiliated with Bail Integrity”.

            18.         The factual basis for Microbilt’s claims for damages against defendants,
                        including the categories of damages and the calculation of those damages.

            19.         The factual basis for Microbilt’s allegations in paragraph 26 of the Complaint.

            20.         Microbilt’s knowledge of any governmental investigations between January
                        2015 and the present day into the use of location-based consumer information in
                        the wireless telecommunications industry.

            21.         The letter to Microbilt produced at MB 77-80 and Microbilt’s response to that
                        letter.

            22.         The subpoena to Microbilt produced at MB 199-210 and Microbilt’s response to
                        that subpoena.

            23.         Microbilt’s contract or other relationship with Bail Bond Technologies.

            24.         Microbilt’s contract or other relationship with Zumigo.

            25.         Any communications between Microbilt and Zumigo relating to the use of
                        location-based consumer information in the wireless telecommunications
                        industry.

            26.         Any communications between Microbilt and AT&T relating to the use of
                        location-based consumer information in the wireless telecommunications
                        industry.

            27.         Any communications between Microbilt and T-Mobile relating to the use of
                        location-based consumer information in the wireless telecommunications
                        industry.




                                                        6
 4831-6201-4921, v. 1
